Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         April 21, 2020
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    In the Matter of the Parentage of D.S.S. and                    No. 51864-3-II
    I.S.S.,

    MANIVANH SAYASIT,

                              Respondent,

           v.

    DALE SANTOS, JR.,                                         UNPUBLISHED OPINION

                               Appellant.



          GLASGOW, J.—Dale Santos Jr. appeals the trial court’s final parenting plan, residential

schedule, and child support1 orders involving his two sons with Manivanh Sayasit. He argues that

the trial court improperly weighed the guardian ad litem report, which pertained to only one child,

and the trial court abused its discretion by inadequately reviewing the case. We disagree and

affirm.

                                               FACTS

          Santos and Sayasit have two sons together who were 12 and 10 years old at the time of

trial. The four of them lived in California until Sayasit moved to Washington in 2009 with the

children. Sayasit alleged that Santos engaged in domestic violence, which caused her to relocate.

Santos then moved to Washington in 2016 to be closer to his sons.




1
    Santos does not present any argument involving the child support order.
No. 51864-3-II


       In 2018, Santos and Sayasit proceeded to trial to establish a parenting plan, residential

placement of the children, and child support. During the one-day bench trial, Santos and Sayasit

were the only witnesses. The trial court asked Sayasit and Santos if they had any objection to it

considering a sealed guardian ad litem report in making its ruling. Santos objected, disagreeing

with the factual assertions in the report. Santos also informed the trial court that the guardian ad

litem report was limited in scope to their youngest son. The trial court acknowledged the report’s

limited scope and admitted it as an exhibit.

       Sayasit testified that both she and Santos had strong relationships with the children. Sayasit

told the trial court she had been the primary parent to the children since she separated from Santos

in 2009. She noted the children’s relationships with her extended family including grandparents,

uncles, and cousins. Sayasit testified that she worked five days a week, but her schedule was

flexible so she could accommodate the needs of the children. Sayasit noted that Santos was a good

father to the children, but she believed she was best suited to care for the children’s future needs

given the stability of her employment and the support of her local family.

       Santos alleged that Sayasit’s live-in boyfriend had exposed himself to the children and

regularly smoked marijuana in the children’s bedroom. Sayasit testified that she did not believe

the allegation that her boyfriend exposed himself to the children. She testified that she spoke with

the children about it, and they claimed Santos made it up because he was jealous of Sayasit’s

boyfriend. Sayasit also explained that her boyfriend smoked marijuana at night but never in the

same room as the children.




                                                 2
No. 51864-3-II


       Sayasit did not request that the trial court impose any residential or decision-making

limitations on Santos. Sayasit did not have any concerns for the children’s physical safety when

they were with their father.

       Santos testified that he had strong relationships with both his sons. He acknowledged that

Sayasit had been the primary parent of the children up to the point of trial. When asked which

parent he though was best suited to care for the boys’ future needs, Santos first answered “both of

us,” and acknowledged that Sayasit is a “really good mother,” but then said he would be best suited

because he paid attention to what the children wanted. Verbatim Report of Proceedings (VRP) at

54.

       Regarding Santos’s allegations against Sayasit’s boyfriend, Santos testified that the

children told him Sayasit’s boyfriend smoked marijuana in their bedroom. Santos testified that in

2015, his son told him that Sayasit’s boyfriend pulled his pants down in front of the child while

Sayasit was in the restroom. Santos acknowledged that his son later denied that this occurred.

       At the conclusion of Sayasit’s and Santos’s testimony, the trial court issued an oral ruling

in which it weighed the evidence in light of the relevant statutory factors. First, the trial court

considered the relative strength, nature, and stability of each child’s relationship with each parent

and found that both Santos and Sayasit had strong bonds with the children and appeared to be good

parents. Next, the trial court found that Santos and Sayasit agreed the children’s relationship was

stronger with their mother than with their father and that Sayasit had been the primary parent. The

trial court considered the children’s emotional and developmental needs, referencing the guardian

ad litem report’s finding that one of the children had some frustration issues. The trial court also




                                                 3
No. 51864-3-II


considered the children’s strong and healthy relationships with Sayasit’s parents, their uncles, and

their cousins.

       The trial court acknowledged that each parent wanted primary custody, and noted that the

children were not mature enough to express a meaningful interest in their residential placement.

The court found that both parents had jobs that were conducive to parenting, but noted that

Sayasit’s job offered more flexibility. The trial court expressed concern about the allegations

against Sayasit’s boyfriend, but found that they were not proved by a preponderance of the

evidence. The trial court also expressed concern about the domestic violence allegations against

Santos from 2009. The trial court noted that the references in the guardian ad litem’s report to that

incident were “not particularly helpful.” VRP at 78. The trial court concluded, “All of which is to

say that I have concerns about the mother’s boyfriend. I have some concerns about the father’s

history of alleged domestic violence, so there’s some concern going either way.” VRP at 78-79.

       The trial court observed that both parents agreed that the other was a good parent and there

were no concerns for the children’s physical safety. Ultimately, the trial court concluded that

weighing all of the evidence in light of the statutory factors, the children were more properly placed

primarily with Sayasit. Accordingly, the trial court entered a final parenting plan that placed the

children primarily with Sayasit and with Santos every other weekend and for three hours every

Wednesday during the school year. During the summer break from school, the children would

alternate weeks between Sayasit and Santos. The parenting plan called for joint decision-making

and placed no limitations on either Sayasit or Santos.

       Santos appeals.




                                                  4
No. 51864-3-II


                                            ANALYSIS

       A trial court has broad discretion in developing a parenting plan. In re Marriage of Katare,

175 Wn.2d 23, 35, 283 P.3d 546 (2012). This discretion must be wielded in the best interest of the

children and only after considering the factors identified in RCW 26.09.187(3). In re Parentage of

J.H., 112 Wn. App. 486, 492, 49 P.3d 154 (2002). RCW 26.09.187(3)(a) provides that “[t]he court

shall make residential provisions for each child which encourage each parent to maintain a loving,

stable, and nurturing relationship with the child, consistent with the child’s developmental level

and the family’s social and economic circumstances.”

       We review a trial court’s parenting plan for abuse of discretion, which occurs when a

decision is manifestly unreasonable or based on untenable grounds or reasons. In re Marriage of

Black, 188 Wn.2d 114, 127, 392 P.3d 1041 (2017). We determine whether the trial court’s findings

of fact are supported by substantial evidence. Id. We do not reweigh the evidence to determine if

we would reach a different conclusion. In re Marriage of McNaught, 189 Wn. App. 545, 561, 359

P.3d 811 (2015). We are extremely reluctant to disturb child placement decisions “[b]ecause the

trial court hears evidence firsthand and has a unique opportunity to observe the witnesses.” In re

Parenting & Support of C.T., 193 Wn. App. 427, 442, 378 P.3d 183 (2016).

       First, Santos argues that the trial court improperly weighed the guardian ad litem report

because the report only pertained to one son. The record does not support Santos’s contention and

we disagree.

       During trial, Santos informed the trial court that the guardian ad litem report was limited

in scope to only one of his sons. The trial court acknowledged the report’s limited scope when it

admitted the report for consideration. Nothing in the trial court’s oral ruling or written findings



                                                5
No. 51864-3-II


suggests that the trial court improperly weighed the guardian ad litem report in making its decision.

When the trial court referenced the guardian ad litem report in its oral ruling, it did so only in

relation to the son who was the subject of the report. The only other time the trial court referenced

the guardian ad litem report was to say that the report’s reference to domestic violence allegations

was “not particularly helpful.” VRP at 78.

       Moreover, as Division One of our court explained in In re Guardianship of Stamm, “Judges

understand that the [guardian ad litem] presents one source of information among many, that

credibility is the province of the judge, and [a judge] can without difficulty separate and

differentiate the evidence they hear.” 121 Wn. App. 830, 841, 91 P.3d 126 (2004). The guardian

ad litem report’s persuasiveness, as well as the persuasiveness of any contrary witness testimony,

was for the judge to determine, and we will not reweigh that evidence on appeal.

       Second, Santos argues that the trial court erred by “not carefully reviewing all aspects of

this particular case.” Br. of Appellant at 3. But the record shows that the trial court carefully

considered the evidence presented at trial in light of each factor identified in RCW 26.09.187(3)(a).

After carefully weighing all the evidence introduced at trial, the trial court concluded the children

were more properly placed primarily with Sayasit and with Santos every other weekend and one

evening a week, with alternating weeks during the summer. Nothing in the record suggests that

the trial court ignored evidence or rushed its ruling. The trial court’s ruling was well-reasoned and

supported by the evidence. We hold that the trial court did not abuse its discretion.

       The core of Santos’s argument is that Santos takes his role as a father seriously, and he has

made many sacrifices to serve the best interests of his children. We acknowledge that this position

is supported by the record. But it does not provide a basis to reverse the trial court’s well-reasoned



                                                  6
No. 51864-3-II


final parenting plan, residential schedule, or child support order. At trial, both Santos and Sayasit

acknowledged that the strength, nature, and stability of the children’s relationship were stronger

with Sayasit than with Santos and that Sayasit had been the primary parent up to that point. This

does not negate the value of the children’s relationship with Santos, or his ability to provide a

nurturing home for his children, but it does support the trial court’s conclusion that Sayasit’s home

be the primary residential placement. On this record, given the trial court’s broad discretion to

decide these matters, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Glasgow, J.
 We concur:



 Maxa, P.J.




 Cruser, J.




                                                 7